--------------------------------------------------------------------------------

 
Exhibit 10.1.al
 
 

--------------------------------------------------------------------------------

 
 
PERFORMANCE CASH AWARD NO. __________
 
AGL RESOURCES INC.
2007 OMNIBUS PERFORMANCE INCENTIVE PLAN
 
PERFORMANCE CASH AWARD AGREEMENT
 
 This Agreement between AGL Resources Inc. (the “Company”) and the Recipient
sets forth the terms of the Performance Cash Award granted under the above-named
Plan. Capitalized terms used herein and not otherwise defined shall have the
meaning assigned to such terms in the Plan.
 
Name of Recipient:_________________________
 
Date of
Award:____________________________                                                                                                Performance
Multiple: [1]x
 
Target Performance Cash Award: $_________________
 
Performance Measurement Period: [insert] through [insert]


Performance Measurement: The performance measure (PM) for this Award will be the
Company’s [insert], one of the performance measures enumerated in Section 5.2 of
the Plan.


Performance Calculation: At the end of the Performance Measurement Period, the
Performance Cash Award will vest based on the increase in the PM during the
Performance Measurement Period in accordance with the following formula:


Base Pay x Performance Multiple x PM %  = Actual Award


In particular, the performance calculation shall be determined as follows:
 

Base pay shall be the Recipient’s base pay as of [insert].

 

Performance Multiple is set forth in this Agreement.

 

PM shall be calculated as of the end of the Performance Measurement Period.

 

PM shall be calculated to two decimal places.

 
Threshold, Target and Maximum Payout: Threshold payout is calculated at 6% PM
growth.  Target payout is calculated at 10% PM growth.  Maximum payout is
calculated at 14% PM growth or more.  If PM growth is less than 6%, then no
payout shall be made and the Performance Cash Award shall be forfeited.  If PM
growth falls between two points, straight line interpolation shall be
applied.  Following is an example of threshold, target and maximum payouts under
this Agreement:
 
Represents Base x Multiple x PM
 
Name
Perf Period
Base Pay ($)
Perf Multiple
Threshold Payout @ 6% ($)
Target Payout @ 10%($)
Maximum Payout @ 14% ($)
 
 
[insert]
 
$
 
[1]x
 
$
 
$
 
$




--------------------------------------------------------------------------------


Vesting: Unless the Performance Cash Award is forfeited prior to the Vesting
Date (as defined below) in accordance with this Agreement, the Performance Cash
Award shall vest on the date that the Compensation and Management Development
Committee (the “Committee”) certifies the level of performance with respect to
the increase in PM during the Performance Measurement Period (the “Vesting
Date”).  This Performance Cash Award shall be payable in cash to the Recipient
within thirty (30) days following the Committee’s certification of performance
with respect to the PM, pursuant to the terms of the Plan, but no later than
March 15 of the year following the year in which the Vesting Date occurred.
 
Forfeiture of award; Termination of employment: If the Performance Cash Award
does not vest for any reason, then the Performance Cash Award shall be forfeited
immediately.


In addition, if you terminate employment for any reason prior to the Vesting
Date, then this Performance Cash Award shall be forfeited as of the date of your
termination of employment.
 
Change in Control: Notwithstanding the above, in the event of a Change in
Control of the Company, this Performance Cash Award shall become partially
vested pursuant to Section 10.2 of the Plan if (a) it is not assumed or
substituted by the Surviving Entity, or (b) it is assumed or substituted by the
Surviving Entity, but within two years following the Change in Control your
employment is terminated without Cause or you resign for Good Reason (each, a
“Change in Control Related Vesting Date”).  Such vesting will be prorated on a
daily basis based upon the length of time within the performance measurement
period that has elapsed prior to the date of the Change in Control or
termination of employment (as applicable) and will be based upon an assumed
achievement of all relevant performance goals at (i) the target level if the
Change in Control or termination of employment (as applicable) occurs during the
first half of the performance measurement period, and (ii) the actual level of
achievement as of the date of the Change in Control or termination of employment
(as applicable) of all relevant performance goals if the Change in Control or
termination of employment (as applicable) occurs during the second half of the
performance measurement period. This Performance Cash Award shall be payable in
cash to the Recipient within thirty (30) days following the Change in Control
Related Vesting Date, but no later than March 15 of the year following the year
in which the Change in Control Related Vesting Date occurred.
 
This Agreement is subject to the terms and conditions of the Plan.  You have
received a copy of the Plan’s prospectus that includes a copy of the Plan.  By
signing this Agreement, you agree to the terms of the Plan and this Agreement,
which may be amended only upon a written agreement signed by the Company and
you.
 
This ___ day of _______, 20__
 
AGL RESOURCES INC.
RECIPIENT:
 
 
____________________________
Melanie M. Platt, Senior Vice President
 


